Citation Nr: 1437676	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under the provisions of Chapter 35, Title 38, of the United States Code.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971, and the appellant is his daughter.  This matter if before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 decisions by the Education Unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a January 2014 decision, the Board dismissed the appeal to establish basic eligibility for DEA under 38 U.S.C., Chapter 35, as the RO during the pendency of the appeal had awarded the Veteran benefits under Chapter 35.  The Board then remanded the case to the RO to initially adjudicate the remaining matter of the appellant's entitlement to Chapter 35 benefits.   


FINDINGS OF FACT

1.  A July 2005 rating decision granted the Veteran a total disability rating based on individual unemployability due to service-connected disability, effective June 8, 2005; it was specifically stated that the rating was not considered permanent and that it was subject to a future review examination.  

2.  In 2005, in April 2010, and in August 2010, the appellant, who is the Veteran's daughter, born in November 1984, filed claims for Chapter 35 education benefits; the RO denied her claims in December 2005, in May 2010, and in August 2010, on the basis that the Veteran's service-connected disabilities were not evaluated as both permanently and totally disabling for VA purposes.  

3.  An April 2012 rating decision granted basic eligibility to DEA effective from April 4, 2012, the date of a VA examination showing the Veteran had a total service-connected disability, permanent in nature; at the time of the effective date for DEA eligibility, the appellant was 27 years of age.  


CONCLUSION OF LAW

The appellant has not met the legal criteria for establishing her entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 3.57, 3.807, 21.3021, 21.3040, 21.3041, 21.3043 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the appellant. 

The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist. 

Merits of Claim

The appellant contends that she is entitled to DEA benefits under Chapter 35, United States Code.  She has asserted that her father, the Veteran, received award letters stating that he was 70 percent disabled and 100 percent unemployable, and that under Chapter 35 a 100 percent rating for unemployability should qualify her for DEA.  She maintains that as the Veteran is 100 percent totally disabled, then there was no reason to deny her, a single mother trying to better educate herself, qualification under Chapter 35.  She notes that she had been filing applications for DEA since 2006.  

Survivors' and Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807(a).

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the "child" of a veteran eligible due to one of the prior conditions.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 3.807(d)(1), 21.3021(a)(1)(iii).  In this case, the appellant claims eligibility for DEA benefits from her status as a child of an eligible veteran.  38 C.F.R. § 3.57.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57(a)(1).

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(a)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the Veteran of such rating, whichever is more advantageous to the child.

The Veteran was discharged from service under conditions other than dishonorable and has a permanent total service-connected disability.  An April 2012 rating decision granted basic eligibility for DEA, effective April 4, 2012 (the date of a VA psychiatric examination).  However, to establish their entitlement to such benefits, his dependents must show that they meet the legal requirements to be recipients of such benefits.  Here, as the appellant does not meet the requirements of a "child" for DEA benefits purposes, her claim for DEA benefits under Chapter 35 must be denied.  
A copy of the appellant's birth certificate of record shows that she was born in November 1984.  Thus, on the effective date for DEA basic eligibility in April 2012, she was 27 years of age, beyond the age at which an eligible child of a veteran can begin using DEA benefits, even in the circumstance where the beginning date for the utilization of DEA benefits is tolled.  See 38 C.F.R. § 21.3041(a)(2)(ii).  The Veteran's permanent and total disability rating was assigned in April 2012, after the appellant reached the age of 18 but not before she became 26 years of age (i.e., the age beyond which DEA benefits may not be utilized according to the law).  In other words, the appellant's age at the time of the effective date for DEA is beyond the period of eligibility to receive DEA, and there is no provision in the law to extend that period of eligibility for her as she was not an eligible child on account of her age.  The regulations pertaining to DEA eligibility for children of veterans with permanent total service-connected disability contain age limitations, and as provided in 38 C.F.R. § 21.3040(c), no person is eligible for educational assistance who reaches her 26th birthday on or before the effective date of a finding of permanent total service-connected disability.  

The appellant argues that the Veteran was deemed to have a permanent total service-connected disability prior to her 26th birthday, and she submitted a "summary of benefits" letter from the RO to the Veteran that states this.  The March 2010 letter (and the Board finds that there is a similar letter of record dated in February 2011) specifically notes that the Veteran was "considered to be totally and permanently disabled" due to his service-connected disabilities.  The Board observes that such a statement was deleted from a subsequent RO summary of benefits letter in February 2012.  

Indeed, from the time in 2005 when the appellant began submitting applications for DEA under Chapter 35, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling since January 2001, and a total disability rating for compensation based on individual unemployability (TDIU) was in effect from June 8, 2005.  A July 2005 rating decision granted the veteran a TDIU rating; but of particular importance is the RO's statement in that decision that "[s]ince the evaluation of the veteran's post traumatic stress disorder is not considered to be permanent and is subject to a future review examination, entitlement to individual unemployability will also be re-evaluated at that time."  In other words, the RO clearly found the Veteran's service-connected disability to then be totally disabling but not permanently so.  It was not until its April 2012 rating decision that the RO reviewed additional medical evidence including a report of a VA examination in April 2012 and determined that the Veteran's service-connected disability was not only totally disabling but also permanent from April 4, 2012 (the date of the VA examination).  The criteria for basic eligibility for DEA include "permanent total service-connected disability"; that the Veteran was awarded TDIU from June 2005 does not establish of imply permanency of total service connected disability from that date, despite what the RO letter in March 2010 (and February 2011) relates.  Such letter contained error in stating the Veteran's service-connected disability was both totally disabling and permanent; the error appears to have been corrected by the time of the February 2012 summary of benefits letter.  

In short, the evidence shows that the Veteran was not determined to be permanently and totally disabled prior to the 26th birthday of the appellant in November 2010.  The April 2012 rating decision that decided he had a permanent total service-connected disability for DEA eligibility purposes established April 4, 2012 as the effective date.  Absent a specific allegation of clear and unmistakable error (which has not been raised in this claim), the RO decision of April 2012 is considered to be final and binding, and is not subject to further review at this time on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  As the age of the appellant was 27 at the time that the Veteran was determined to have a permanent total service-connected disability, she does not meet the basic eligibility requirements for DEA benefits.  See 38 C.F.R. §§ 3.807(a), 21.3040(c). 

The Board sympathizes with the appellant, but has no legal authority to grant equitable relief and is compelled to follow the specific provisions of law (see 38 U.S.C.A. § 7104).  The law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The appellant does not meet the basic eligibility requirements for DEA benefits under Chapter 35, United States Code, as the Veteran was not found to have a permanent and total service-connected disability prior to her 26th birthday.  Therefore, the claim must be denied based upon a lack of entitlement under the law.   


ORDER

The appeal seeking DEA benefits under Chapter 35, United States Code, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


